Order granting defendant’s motion for summary judgment dismissing the amended complaint on the ground that it fails to state a cause of action and directing cancellation of notice of pendency of action, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Counsel for defendant, respondent, does not appear on this appeal, or file points in support of the order, and there was no opinion or memorandum at Special Term indicating the reasons for the decision. The objections to the amended complaint stated in the moving affidavit are mostly trivial, and are satisfactorily answered in detail in plaintiff’s affidavit in opposition to the motion. Kelly, P. J., Jayeox, Manning, Kelby and Kapper, JJ., concur.